Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/21/2022, with respect to the previous 112(b) rejections of claims 1 & 7 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1 & 7 have been withdrawn. 

Applicant's arguments filed 7/21/2022 regarding the previous 103 rejection under modified Wang have been fully considered but they are not persuasive.

Applicant argues an abnormal condition of the washing machine is not the same as determining a disconnected hose.  
Examiner respectfully disagrees.  The claimed invention is an apparatus, not a process.  The claimed apparatus includes a processor having the particular configuration to identify a hose being disconnected, such that Examiner is judging whether modified Lee would be capable of such activity.  Because Lee teaches one of the abnormal conditions being detected is “impossibility of the steam discharge”, Examiner considers that if Lee’s steam supply pipe 420 of Figure 9 (modified to be a hose) were to be disconnected, this would be reflected in the temperature measuring step S340 (e.g. if the steam supply pipe 420 were disconnected, then the drum would not be in communication with the steam heater 410 and would not heat sufficiently in the time period).  Examiner therefore maintains modified Lee reads on the claimed invention.

Examiner’s Comment
To clarify, Examiner notes that when interpreting the last line of claim 1, Examiner does not consider that the air circulation device must still be operating, such that another iteration/execution of the method by the control unit would read on the identify step.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “course based on the hose being identified as disconnected”.  Examiner does not consider it clear whether “course” is referring to the steam generation course or the remaining course.  Additionally, Examiner also requires clarification if the “based on the hose being identified as disconnected” applies to: 1) both the stopping the steam generation course and performing a clothing management operation with a remaining course, or 2) just performing a clothing management operation with a remaining course.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20090038084, “Lee”) in view of Park et al. (US 20080256720, “Park”) or, in the alternative, further in view of Son et al. (US 20080141734, “Son”).

Lee teaches a washing machine comprising the following of claim 1 except where underlined:

For Claim 1:
A clothing management apparatus comprising: 
a steam generator configured to generate steam (see Figure 9, steam heater 410. [0131]); 
a steam discharging member comprising a spraying head configured to receive steam generated by the steam generator through a hose and discharge the received steam to clothing (see Figure 9, steam supply pipe 420, injection nozzle 430). Examiner notes that the hose does not appear to be positively recited, as the hose is recited as part of a configuration clause of the steam discharging member.  If further argued, Examiner considers hose(s) as conventional and refers below; 
a temperature sensor configured to sense a temperature in the clothing management apparatus (see Figures 8-9, temperature sensor 350, S320.  [0057]); and 
an air circulation device comprising a fan and a heater (see Figure 9, drying duct 370, drying heater 380, blowing fan 390); and
a processor configured to (see [0079].  refer to “control unit”): 
control an operation of the steam generator and steam discharging member to perform a steam generation course (see Figure 8, S310.  [0079], [0131]); 
after the steam generation course begins, control an operation of the air circulation device to perform an air circulation (see Figure 10, S630, S640); and
identify that the hose is disconnected based on a range of the temperature sensed by the temperature sensor being less than a predetermined range threshold during a predetermined time after the operation of the air circulation device begins (see Figures 8 & 10, S310, S610, S630.  [0025], [0099]).  Lee describes “impossibility of the steam discharge” as one abnormal state.  Figure 8 depicts more particularly how temperature is used to detect the abnormal state.  Examiner notes that regarding “after steam is generated by the steam generator and the air circulation device is operated”, Examiner refers to the response to arguments above in that a second execution/iteration of the Figure 10 would read on said limitation (e.g. the second time S610 is performed would follow the first S630).  Regarding the air circulation operation, the claim language does not appear to recite any particular step/operation undertaken by the processor with regards air circulation operation (including simultaneous operation with steam discharge), timing comparisons, etc.  As recited, the operation of the air circulation device is simply an event/condition that occurs, and the claim language only requires that the processor be capable of making this identification after the air circulation device is operated.  Examiner cannot infer limitations from the specification.        

Lee however, still does not teach identify that the is disconnected “after a timing” when the operation of the air circulation device begins”.  Examiner notes that the claim language as written appears to necessitate that the identifying occur “after”.

Examiner however, considers using a timed duration for S630 as opposed to temperature would yield a predictable variation of Lee (e.g. if dry hot air is supplied for a duration that is expected to arrive at the desired interior drum temperature, then a similar result will be achieved), and Examiner refers to Park, who teaches smell particles/contaminants as removed by using a similar procedure but basing the drying heater and associated fan on time duration (see Park’s Figure 4, S40 & S50.  [0085]).  Using a timed duration as an alternative to temperature as taught by Park for Lee’s S630 would yield a predictable variation and would similarly achieve the same outcome of removing contaminants from the laundry (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
To reiterate, Examiner considers that a second execution/iteration of the Figure 10 would read on said limitation (e.g. the second time S610 is performed would follow the first S630).  If Lee’s S630 is modified to be condition on time rather than temperature in view of Park, then the second time S610 is performed would be “after a timing” as required.  The claim language does not require the timing be used in the actual identifying step, only that it be “after” (e.g. follow its occurrence).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee and more particularly to have S630 rely on a time duration as opposed to temperature because said modification would yield a predictable variation thereof in view of Park still resulting in the removal of contaminants.  

If “beyond” is argued above, Examiner interprets “beyond” to broadly mean “outside the limits”, but not necessarily “above” (www.dicitonary.com, “beyond”, compare definitions #3 & #4).  Examiner considers Lee at the very least would teach the temperature being below the set threshold/below/range to read on this limitation in view of Figure 8.  

If argued regarding the hose, Examiner notes that it is well-known to couple a steam heater/generation unit with a nozzle and refers to Son (see Figure 3, steam hose 230).  One of ordinary skill in the art would understand that a hose offers flexibility (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”)..  If the removably fastened/detachable properties of the hose are argued, Examiner cites case law regarding making separable (see MPEP 2144.04, “Making Separable”).  Allowing such a hose would facilitate repair/replacement of the hose.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee, and more particularly 1) for the steam supply pipe 420 to be a hose because it is conventional in the washing/drying arts to use steam hoses in view of Son and would predictably grant flexibility, and 2) for the hose to be removably fastened because said modification is the obvious act of making separable.


Modified Lee teaches claim 1.
Modified Lee also teaches the following:

For Claim 3:
The clothing management apparatus of claim 1, further comprising: 
a display (see Lee’s [0074]), 
wherein the processor is further configured to control the display to display error information based on the hose being identified as disconnected (see Lee’s [0074]).

For Claim 4:
The clothing management apparatus of claim 1, 
wherein the processor is further configured to control the air circulation device to discharge heated air on the clothing (see Lee’s Figure 10, S630).

For Claim 6:
The clothing management apparatus of claim 1, wherein the processor is further configured to control the steam generator to stop generating steam based on the hose being identified as disconnected (see Lee’s Figure 10, S620).

For Claim 7:
The clothing management apparatus of claim 1, wherein the processor is configured to stop the steam generation course and perform a clothing management operation with a remaining course, course based on the hose being identified as disconnected (see Lee’s Figure 10, S620-S670.  [0134]).  Abnormal state of the steam generation unit is continuously checked.  Subsequent steps are performed when an abnormal state of the steam generator is detected.

For Claim 8:
The clothing management apparatus of claim 7, wherein the clothing management operation is heating the clothing (see Lee’s Figure 10, S630).

For Claim 9:
The clothing management apparatus of claim 7, wherein the clothing management operation is drying the clothing (see Lee’s Figure 10, S630, S670).

For Claim 10:
The clothing management apparatus of claim 7, further comprising:
a spraying device (see Lee’s Figure 9, drum 330.  refer to spray-like trajectory of dry hot air entering drum 330’s aperture(s)), 
wherein the clothing management operation is removing dust from the clothing (see Lee’s Figure 10, S650 & S660). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20090038084, “Lee”) in view of Park et al. (US 20080256720, “Park”), or in the alternative, further in view of Son et al. (US 20080141734, “Son”) as applied to claim 1 above, and further in view of Imamura et al. (US 20020032491, “Imamura”).
Modified Lee teaches claim 1.
Modified Lee does not appear to teach the following:

For Claim 5:
The clothing management apparatus of claim 1, further comprising: 
a communicator, 
wherein the processor is further configured to control the communicator to send error information to a management server corresponding to a service center based on the hose being identified as disconnected.

Examiner however, considers it well-known to have the control system of a laundry appliance to communicate abnormalities to a service center and refers to Imamura, who teaches transmitting abnormal information to a service center to reduce repair time (see Imamura’s Figures 1-2, web server 7, home server 8, server control section 9, laundry appliance control section 22.  [0009], [0038], [0044], [0049], [0055], 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee and more particularly to transmit abnormal conditions of the steam generator to a server/service center as taught by Imamura so as to reduce repair time.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718